Proceeding instituted pursuant to article 78 of the Civil Practice Act, for a final order directing the members of the common council of the city of Yonkers to take forthwith all steps required by law upon its part to be performed so as to make available to the board of education of that city the sum of $64,000 for the purpose of consummating the contract of sale referred to in the petition, and directing the comptroller of that city to take all steps required by law upon his part to be performed so as to make available to the board of education said sum of $64,000. Order granting the petitioner’s application and awarding the relief thus requested, unanimously affirmed, with twenty-five dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ.